DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 3, 5 – 12, 14 – 19, 21, and 22 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for video decoding in a decoder, comprising: determining, by a processor, a parameter based on prediction information decoded from a coded video bitstream; calculating, by the processor, a maximum number of candidates in the subblock based merge candidate lists based on the parameter; and reconstructing, in response to a current block in a subblock based prediction mode, samples of the current block based on a candidate selection from a constructed subblock based merge candidate list of the current block, the constructed subblock based merge candidate list of the current block being constrained by the maximum number of candidates in the subblock based merge candidate lists.  However, the closest prior art does not teach the parameter being in a range from 0 to 5- sps sbtmvp enabled flag, wherein the sps sbtmvp enabled flag equal to 1 specifies that subblock based temporal motion vector predictors are used in decoding of pictures with slices having slice type not equal to I (intra coded) in a coded video, and wherein the sps sbtmvp enabled flag equal to 0 specifies that the subblock based temporal motion vector predictors are not used in the coded video.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487